Citation Nr: 0813347	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  03-34 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
RO in St. Petersburg, Florida, which denied service 
connection for tinnitus and bilateral hearing loss.  

The Board remanded this case in October 2005, to provide the 
veteran a videoconference hearing before the Board.  The 
veteran withdrew his request for a hearing in a January 2006 
statement submitted by his representative.  The case returns 
now for appellate consideration.

In April 2008, the Board granted a motion to advance the case 
on the docket due to the veteran's advanced age.  See 38 
U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Tinnitus, if any, has not been attributed to a disease or 
injury in service. 

2.  Giving the veteran the benefit of the doubt, his current 
bilateral hearing loss is at least as likely as not related 
to service, including exposure to airfield runway noise.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  The veteran's bilateral hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence in detail).  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claims.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board need not undertake a thorough analysis as to 
whether there is VCAA compliance with regard to the claim of 
service connection for bilateral hearing loss as such claim 
has been granted, which will be discussed below.  The 
following VCAA analysis regards the veteran's claim of 
service connection for tinnitus. 

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2002 fully satisfied the duty to notify 
provisions for the first three elements.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The April 2002 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA medical examination reports are 
in the file.  Private medical records identified by the 
veteran have been obtained, to the extent possible.  The 
veteran's service medical records from his period of active 
service are unavailable as they were destroyed in a 1973 fire 
that occurred at the National Personnel Records Center.  
Inasmuch as the veteran was not at fault for the loss of 
these records, VA is under heightened obligation to assist 
the veteran in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see 
also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The NPRC 
indicated that specific treatment locations and unit records 
would be necessary to obtain further evidence.  The veteran's 
allegations are that he had noise exposure on various 
flightlines.  He has not identified treatment that would have 
generated records that the NPRC could locate through 
alternate sources.  The RO has undertaken the required 
procedures to reconstruct the veteran's records from 
alternative sources, including requests to the NPRC, unit 
records and requests to the facility where the veteran 
alleges he was treated during service.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  The 
Board finds that the duty to assist is discharged.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Here, given the lack of corroborative evidence of a current 
disability, an examination is not warranted. 


II. Service Connection

The veteran contends that he suffers from tinnitus and 
bilateral hearing loss as a result of inservice acoustic 
trauma due to working on radar equipment in close proximity 
to flightlines.  For the reasons that follow, the Board 
concludes that service connection is not warranted for 
tinnitus but is warranted for hearing loss.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board notes that the veteran does not have currently 
diagnosed tinnitus.  At the veteran's July 2002 VA 
examination, no tinnitus was reported.  The May 2000 private 
examination report does not diagnose tinnitus.  The February 
2002 opinion submitted by E.V. does not mention tinnitus.  
The Board finds that there is no competent medical evidence 
on file which establishes tinnitus.  Even if the Board were 
to assume, for argument purposes, that he does indeed have 
tinnitus, such has not been attributed to service.  As such, 
service connection is not warranted.  See Hickson, supra.  

With respect to the claim of service connection for hearing 
loss, the U.S. Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 
20 decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385, 
discussed below, then operates to establish when a hearing 
loss can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The veteran 
had audiometric scores in excess of 40 dB in each frequency 
range at his July 2002 examination in both ears.  The veteran 
clearly has a bilateral hearing loss disability for VA 
purposes.  See id.  

The veteran contends that he had noise exposure as a result 
of his duties as a radar repairman during service.  The 
veteran's discharge form indicates that was his military 
occupation.  The form also indicates service in several 
campaigns.  Common historical knowledge supports the 
veteran's statements regarding the placement and operation of 
radar equipment.  As such, the veteran's own statements as to 
his in-service noise exposure from aircraft are accepted 
without independent corroboration, as they are consistent 
with the circumstances, conditions and hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b).  Moreover, the 
claims file does not contain any clear and convincing 
evidence to the contrary.  For the foregoing reasons, in-
service noise exposure is conceded here.  See Hickson, supra.

There are two audiologist opinions of record addressing the 
question of whether the veteran's current hearing loss 
disability is related to his inservice noise exposure.  The 
first, a February 2002 opinion from E.V., CCC-A, states that 
"[i]t is possible that this hearing loss is the result of 
exposure to a high noise environment while on active duty..."  
The second, a September 2002 opinion from a VA audiologist, 
states that "based on the veteran's reported noise exposure, 
some early affects [sic] of military noise exposure could 
have occurred."  Both statements speak to the probability of 
a likely nexus between the current disability and his 
inservice noise exposure.  The Board notes that the reason 
for the vague opinions is more than likely the lack of 
available service medical records to review.  The Board notes 
that the unavailability of the veteran's service medical 
records is not his fault.  As such,  according him the 
benefit of the doubt, and given the favorable opinions, 
discussed above.  Service connection for a bilateral hearing 
loss disability is granted. 


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss 
is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


